            Case 1:21-cv-04411-LJL Document 93 Filed 08/02/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X              8/2/2021
                                                                       :
EVRYTHNG LIMITED,                                                      :
                                                                       :
                                    Plaintiff,                         :
                                                                       :   21-cv-4411 (LJL)
                  -v-                                                  :
                                                                       :       ORDER
AVERY DENNISON RETAIL INFORMATION                                      :
SERVICES, LLC and AVERY DENNISON RFID                                  :
COMPANY,                                                               :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        For the reasons stated in the Opinion and Order filed by the Court today, Plaintiff’s
motion for a preliminary injunction is DENIED. In order to preserve the ability of the parties to
move the Court for redactions from the Opinion and Order, the Opinion and Order is temporarily
filed under seal. The parties shall meet and confer with respect to potential redactions and within
one week of the date of this Order, i.e., by August 9, 2021, the parties shall file any proposed
redactions pursuant to the Court’s Individual Practices. The Court will rule on any outstanding
motions to seal at the same time it rules on any proposed redactions to the Opinion and Order.

      The parties are directed to appear for a telephonic initial pre-trial conference on
September 2, 2021 at 11:00 a.m. Parties are directed to dial (888) 251-2909 and use access code
2123101.

        IT IS FURTHER ORDERED that, by August 26, 2021, the parties jointly submit to the
Court a proposed Case Management Plan and Scheduling Order. A template is available at
https://www.nysd.uscourts.gov/hon-lewis-j-liman. This document should be filed electronically
on ECF, consistent with the Court’s Individual Practices in Civil Cases, which are available on
the same webpage. Parties should consult the Individual Practices for guidance on the matters to
be discussed at the Initial Pretrial Conference and for the Court’s rules with respect to
communications with Chambers and other procedural matters.

        The time period for any Defendant intending to move to dismiss pursuant to Federal Rule
of Civil Procedure Rule 12 will be extended until further order of the Court upon the filing of a
simple letter with the Court within the time permitted under Federal Rule of Civil Procedure
12(a) and prior to the time the above-mentioned submission is made. Such letter should simply
indicate in one sentence the Defendant’s intent to make a motion to dismiss.
        Case 1:21-cv-04411-LJL Document 93 Filed 08/02/21 Page 2 of 2




      SO ORDERED.


Dated: August 2, 2021                     __________________________________
       New York, New York                            LEWIS J. LIMAN
                                                 United States District Judge




                                      2
